DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment to the claims has not been filed. Thus claims 1-16 filed on 08/19/2021 are currently pending. Elected claims 1-9 are free of prior art (see Reasons for Allowance) and related withdrawn claims 10-16 have been rejoined.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawn Rejection
Upon further consideration, the examiner notes that Patent application publication number US2010/0121018A1 (US’018 hereinafter; cited in the Office Action 10/29/2020 and in the last Office Action 09/14/2021) fails to teach every limitation of method claim 7 and of composition claim 1 (see Reasons for Allowance set forth below). Thus the 102(a)(1) rejection of the record has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS
Claim 7, line 6 – the term “phrase” has been replaced by - - phase - -.
Claim 13 has been replaced by - - The method of producing a bisphenol according to claim 10, wherein the monoalkyl sulfate concentration in the aqueous phase is 0.0001% by mass to 50% by mass. - - 
Authorization for this examiner’s amendment was given in an interview with Derek A. Lightner on 05/03/2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As set forth above, US’018 fails to teach every limitation of method claim 7. US’018 teaches in Example 3 ([0123]-[0124]) a method for producing a bisphenol by the reaction of acenaphthene-1-one (ketone) with phenol (aromatic alcohol) in the presence of sulfuric acid, wherein the product is purified by crystallization to obtain bisphenol at a high purity. Furthermore, US’018 teaches in Example 3 that toluene and aqueous sodium hydroxide were added to form water layer (equivalent to the claimed aqueous phase) and oil layer that comprises the bisphenol product (equivalent to the claimed organic phase). However, the reference fails to teach the use of aliphatic alcohol in the process for the production of bisphenol and for this reason, monoalkyl sulfate would not have been formed in the aqueous phase of US’018 as instantly claimed. Furthermore, since US’018 fails to teach every limitation of claim 7, the composition of claim 1 would not form. Moreover, in view of the Declaration under 37 CFR 1.132 filed on 01/29/2021, Applicant has demonstrated that sulfonation cannot take place in US’018 and that the aromatic alcohol sulfonate of claim 1 would not have formed with bisphenol.

In view of the Information disclosure statements filed on 04/12/2022 and 04/26/2022, the Japanese and Chinese Office actions of counterpart applications (Japanese application no. 2019-537662 and Chinese application no. 201880054377.1) cite the following prior art references (see below):

    PNG
    media_image1.png
    257
    580
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    107
    618
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    418
    624
    media_image3.png
    Greyscale

 The counterpart office actions indicate that references 1-9 teach a method for producing bisphenol in the presence of sulfuric acid and that based on the teaching of references 10, it is a common knowledge that aromatic sulfonate would necessarily form in addition to bisphenol by the reaction of sulfuric acid and aromatic alcohols. However, upon close examination, the examiner notes that these references teach adding basic aqueous solutions to neutralize the reaction after completion forming an aqueous phase and organic phase and that the aqueous phase was separated from the organic phase and that bisphenol is purified from the organic phase. It is emphasized here that the organic phase comprising bisphenol would not contain the aromatic sulfonate because the aromatic sulfonate (salt formed after addition of basic aqueous solution) is removed with the aqueous phase. This has already been demonstrated and proved by the Applicant in the declaration under 37 CFR 1.132 filed on 01/29/2021 that aromatic sulfonate is not detected in the prior art reference Patent number JP2018-145178 (JP’178). JP’178 teaches a similar neutralization step as the above cited references, and the aromatic sulfonate is removed by extracting in aqueous phase. 

In view of the foregoing, the closest prior art references neither anticipate nor reasonably make obvious the instantly claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622